Exhibit Press Release FOR IMMEDIATE RELEASE CONTACT INFO Michelle R. Saari Investors Real Estate Trust PO Box 1988 12 Main Street S Minot, North Dakota 58701 phone: 701.837.4738 fax: 701.838.7785 email: msaari@iret.com Date:September 9, 2008 INVESTORS REAL ESTATE TRUST ANNOUNCES FIRST QUARTER FISCAL 2009 FINANCIAL AND OPERATING RESULTS Minot, ND – Investors Real Estate Trust (IRET) (NASDAQ:IRET) (NASDAQ:IRETP) reportedfinancial and operating results today for the quarter ended July 31, 2008.These results are summarized below; for the full report, please access the IRET website at www.iret.com to view the quarterly report on Form 10-Q filed with the Securities and Exchange Commission for the quarter ended July 31, 2008 (click on “Investor Relations” and then on “SEC Filings”). During the first quarter of fiscal year 2009, IRET’s revenues increased from the year-earlier period, due primarily to property acquisitions and a decrease in the level of tenant concessions offered.Funds From Operations
